            Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAROD T. GRAHAM,                                  :
                                                   :
                               Petitioner,         :           CIVIL ACTION NO. 20-4321
                                                   :
       v.                                          :
                                                   :
D.B. OBERLANDER and THE                            :
ATTORNEY GENERAL OF THE STATE                      :
OF COMMONWEALTH OF                                 :
PENNSYLVANIA,                                      :
                                                   :
                               Respondents.        :

                                  MEMORANDUM OPINION

Smith, J.                                                                         September 9, 2020

       The pro se petitioner has filed an application for leave to proceed in forma pauperis and a

habeas petition under 28 U.S.C. § 2254 in which he seeks to challenge his state court conviction

for first-degree murder, for which he received a life sentence without the possibility of parole. This

is the petitioner’s second attempt at challenging his murder conviction and life sentence.

       The court concludes that the instant petition is a second or successive habeas petition for

which the petitioner has not received prior authorization from the Third Circuit Court of Appeals

before filing it. Without first receiving this authorization, this court lacks subject-matter

jurisdiction to consider the petition. Therefore, although the court will grant the petitioner leave to

proceed in forma pauperis, the court will dismiss the petition without prejudice. The court is

dismissing the petition without prejudice instead of transferring it to the Third Circuit Court of

Appeals because the interest of justice does not warrant transferring the petition in this case.
            Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 2 of 9




                                     I.       PROCEDURAL HISTORY

         On August 25, 2020, the pro se petitioner, Sharod J. Graham (“Graham”) filed an

application for leave to proceed in forma pauperis (“IFP Application”) and a petition for a writ of

habeas corpus under 28 U.S.C. § 2254. 1 See Doc. Nos. 1, 2. In the habeas petition, Graham

indicates that he was charged at two criminal action numbers in the Court of Common Pleas of

Philadelphia County: Nos. CP-51-CR-3430-2011 and CP-51-CR-7197-2010. See Pet. at ECF p. 1.

Graham also indicates that after a bench trial, the trial judge convicted him of first-degree murder,

attempted rape, attempted sexual assault, aggravated assault, rape by forcible compulsion, and

sexual assault. Id. For these convictions, he received a life sentence and a concurrent sentence of

a minimum of ten years to a maximum of twenty years’ incarceration. Id.

         Graham raises the following claims in the petition: (1) ineffective assistance of his trial

counsel insofar as counsel unduly influenced him to agree to a bench trial, (2) the trial judge’s

verdict of first-degree murder was against the weight of the evidence because it did not show he

had the specific intent to kill or premeditation, and (3) the trial judge’s verdict for first-degree

murder was based on insufficient evidence. Id. at ECF pp. 5–10, 12–19. For relief, Graham seeks

to have the court vacate his first-degree murder conviction and the corresponding life sentence at

No. CP-51-CR-7197-2010. Id. at ECF p. 26. Although Graham appears to recognize that the instant

petition is facially untimely, he seeks to be excused from the limitations period because of

circumstances created by the current pandemic. Id. at ECF p. 25.




1
 The federal “prisoner mailbox rule” provides that a pro se prisoner’s petition is deemed filed “at the time petitioner
delivered it to the prison authorities for forwarding to the court clerk.” Houston v. Lack, 487 U.S. 266, 275–76 (1988).
Here, Graham declares that he gave the petition to prison authorities for mailing on August 25, 2020. See Pet. Under
28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (“Pet.”) at ECF p. 26, Doc. No. 2. The court
uses this date as the filing date.

                                                           2
            Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 3 of 9




                                         II.     DISCUSSION

                                   A.          The IFP Application

       Regarding applications to proceed in forma pauperis,

       any court of the United States may authorize the commencement, prosecution or
       defense of any suit, action or proceeding, civil or criminal, or appeal therein,
       without prepayment of fees or security therefor, by a person who submits an
       affidavit that includes a statement of all assets such prisoner possesses that the
       person is unable to pay such fees or give security therefor.

28 U.S.C. § 1915(a)(1). This statute

       “is designed to ensure that indigent litigants have meaningful access to the federal
       courts.” Neitzke v. Williams, 490 U.S. 319, 324, 109 S.Ct. 1827, 104 L.Ed.2d 338
       (1989). Specifically, Congress enacted the statute to ensure that administrative
       court costs and filing fees, both of which must be paid by everyone else who files
       a lawsuit, would not prevent indigent persons from pursuing meaningful litigation.
       Deutsch[ v. United States, 67 F.3d 1080, 1084 (3d Cir. 1995)]. Toward this end, §
       1915(a) allows a litigant to commence a civil or criminal action in federal court in
       [sic] forma pauperis by filing in good faith an affidavit stating, among other things,
       that he is unable to pay the costs of the lawsuit. Neitzke, 490 U.S. at 324, 109 S.Ct.
       1827.

Douris v. Middletown Twp., 293 F. App’x 130, 131–32 (3d Cir. 2008) (per curiam) (footnote

omitted).

       The litigant seeking to proceed in forma pauperis must establish that the litigant is unable

to pay the costs of suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir.

1989) (“Section 1915 provides that, in order for a court to grant in forma pauperis status, the

litigant seeking such status must establish that he is unable to pay the costs of his suit.”). “In this

Circuit, leave to proceed in forma pauperis is based on a showing of indigence. [The court must]

review the affiant’s financial statement, and, if convinced that he or she is unable to pay the court

costs and filing fees, the court will grant leave to proceed in forma pauperis.” Deutsch, 67 F.3d at

1084 n.5 (internal citations omitted).




                                                    3
           Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 4 of 9




        Here, after reviewing the IFP Application, it appears that Graham is unable to pay the costs

of suit. Therefore, the court will grant him leave to proceed in forma pauperis.

                                  B.       Review of Habeas Petition

        The Antiterrorism and Effective Death Penalty Act provides that a petitioner cannot file a

second or successive petition for habeas corpus relief in a district court without first seeking and

receiving approval from the appropriate court of appeals. See 28 U.S.C. § 2244(b)(3)(A) (“Before

a second or successive application permitted by this section is filed in the district court, the

applicant shall move in the appropriate court of appeals for an order authorizing the district court

to consider the application.”); see also Benchoff v. Colleran, 404 F.3d 812, 816 (3d Cir. 2005)

(“As a procedural matter, § 2244(b)(3)(A) establishes a ‘gatekeeping’ mechanism that requires a

prospective applicant to ‘file in the court of appeals a motion for leave to file a second or successive

habeas application in the district court.’” (quoting Felker v. Turpin, 518 U.S. 651, 657 (1996))). A

district court lacks subject-matter jurisdiction to consider a second or successive habeas petition if

the petitioner failed to first obtain approval from the court of appeals. See Burton v. Stewart, 549

U.S. 147, 157 (2007) (“The long and short of it is that [the petitioner] neither sought nor received

authorization from the Court of Appeals before filing his...‘second or successive’ petition

challenging his custody, and so the District Court was without jurisdiction to entertain it.”).

        Additionally, “[w]hen a second or successive habeas petition is erroneously filed in a

district court without the permission of a court of appeals, the district court’s only option is to

dismiss the petition or transfer it to the court of appeals pursuant to 28 U.S.C. § 1631.” Robinson

v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002); see 28 U.S.C. § 1631 (“Whenever a civil action is

filed in a court . . . and that court finds that there is a want of jurisdiction, the court shall, if it is in

the interest of justice, transfer such action . . . to any other such court in which the action . . . could



                                                      4
          Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 5 of 9




have been brought at the time it was filed.”). When determining whether to transfer a habeas action

to the court of appeals, the district court should “consider whether the petitioner alleges sufficient

facts to satisfy the gatekeeping requirement of the relevant habeas provision.” Lee v. Lane, No.

1:15-CV-2195, 2017 WL 3167410, at *3 (M.D. Pa. June 23, 2017) (citations omitted); see Hatches

v. Schultz, 381 F. App’x 134, 137 (3d Cir. 2010) (“In deciding that it would not be in the interest

of justice to transfer the petition to the Fourth Circuit, the District Court properly considered

whether Hatches had alleged facts sufficient to bring his petition within the gatekeeping

requirement of § 2255 permitting ‘second or successive’ petitions based upon newly discovered

evidence or a new rule of constitutional law.” (citation omitted)).

       Here, Graham previously filed a section 2254 habeas petition that the clerk of court

docketed on August 28, 2018. See Graham v. Overmeyer, et al., Civ. A. No. 18-3686 (“Graham

I”). In this habeas petition, Graham indicated that the petition related to his conviction and life

sentence without parole imposed by the Court of Common Pleas of Philadelphia County, docketed

at No. CP-51-CR-7197-2010. See Pet. Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by

Person in State Custody at ECF p. 1, Graham I, Doc. No. 2. His sole claim was one challenging

the jurisdiction of the trial court in No. CP-51-CR-7197-2010. See id. at ECF p. 6.

       United States Magistrate Judge Elizabeth T. Hey filed a report and recommendation on

November 15, 2019, recommending that the court deny the habeas petition because Graham’s sole

claim was procedurally defaulted (and even if it was not, it was meritless). See R. & R. at 9–14,

Graham I, Doc. No. 12. This court adopted the report and recommendation and denied the habeas

petition via an order entered on January 9, 2020. See Order at 1–2, Graham I, Doc. No. 16. Graham

did not file an appeal from this decision.




                                                  5
          Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 6 of 9




       Even though Graham has filed a prior habeas petition, the court must still determine

whether the instant petition is a “second or successive” habeas petition. In resolving this issue, the

court notes that “[s]ection 2244 . . . does not define what constitutes a ‘second or successive’

petition.” Benchoff, 404 F.3d at 816; see also Christy v. Horn, 115 F.3d 201, 208 (3d Cir. 1997)

(“While the AEDPA requires [the procedure of first obtaining authorization from a court of appeals

before filing a second or successive application], it does not define what is meant by ‘second’ or

‘successive.’” (alteration to original)). Nonetheless, “‘a prisoner’s application is not second or

successive simply because it follows an earlier federal petition.’” Benchoff, 404 F.3d at 817

(quoting In re Cain, 137 F.3d 234, 235 (5th Cir. 1998)); see also Stewart v. Martinez-Villareal,

523 U.S. 637, 643 (1998) (“This may have been the second time that respondent had asked the

federal courts to provide relief on his Ford claim, but this does not mean that there were two

separate applications, the second of which was necessarily subject to § 2244(b)).”). Instead, the

second or successive “doctrine . . . bar[s] claims that could have been raised in an earlier habeas

corpus petition.” Benchof, 404 F.3d at 817 (citations omitted). Further, “if a prisoner has filed a

previous habeas petition that was adjudicated on the merits, he may not file a second or successive

petition in the district courts without first seeking leave from the Court of Appeals.” In re Stitt,

598 F. App’x 810, 811 n.1 (3d Cir. 2015).

       As indicated above, this court entered an order in Civil Action No. 18-3686, which

approved and adopted Magistrate Judge Hey’s report and recommendation that the court deny

Graham’s section 2254 habeas petition because his claim was procedurally defaulted and, even if

it was not procedurally defaulted, it was meritless. “The denial of a claim for habeas relief as

procedurally defaulted constitutes a determination on the merits.” United States v. Flake, 416 F.

App’x 134, 136 (3d Cir. 2011); see Upsher v. Goode, No. CIV. A. 07-4202, 2007 WL 4323005,



                                                  6
            Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 7 of 9




at *1 (E.D. Pa. Dec. 6. 2007) (“For purposes of habeas corpus attacks on state custody, the concept

of ‘dismissal with prejudice’ vis-à-vis the second or successive rule means either: . . . that the prior

case was dismissed on grounds of procedural default.” (emphasis in original)); see also Carter v.

United States, 150 F.3d 202, 205 (2d Cir. 1998) (joining other circuit courts of appeals in holding

that “a denial on grounds of procedural default constitutes a disposition on the merits and thus

renders a subsequent § 2254 petition or § 2255 motion ‘second or successive’ for purposes of the

AEDPA”). Therefore, because the court has previously denied Graham’s habeas petition on

procedural default grounds, the instant petition is a second or subsequent habeas petition and,

Graham has failed to obtain authorization from the Third Circuit before filing it. 2

          As the court concludes that the instant petition is a second or successive petition, the only

other question is whether to dismiss the petition or to transfer it to the Third Circuit. This question

requires the court to examine whether Graham has alleged sufficient facts to satisfy the

gatekeeping requirement of the relevant habeas provision. See Lee, 2017 WL 3167410, at *3. The

habeas statute provides that a district court must dismiss a second or successive habeas petition

unless:

          (A) the applicant shows that the claim relies on a new rule of constitutional law,
          made retroactive to cases on collateral review by the Supreme Court, that was
          previously unavailable; or

          (B)(i) the factual predicate for the claim could not have been discovered previously
          through the exercise of due diligence; and

          (ii) the facts underlying the claim, if proven and viewed in light of the evidence as
          a whole, would be sufficient to establish by clear and convincing evidence that, but



2
  The court recognizes that unlike in the first petition, which references only No. CP-51-CR-7197-2010, the instant
petition also references No. CP-51-CR-3430-2011. As Judge Hey explained in her report and recommendation at Civil
Action No. 18-3686, Graham’s first-degree murder conviction (and his attempted rape and attempted sexual assault
convictions) occurred at No. CP-51-CR-7197-2010. See R. & R. at 1–2, Graham I. Graham was convicted of
aggravated assault, rape, and sexual assault at No. CP-51-CR-3430-2011. Id. at 2. As evidenced by the claims in the
instant petition, Graham is only challenging his first-degree murder conviction at No. CP-51-CR-7197-2010.

                                                        7
           Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 8 of 9




        for constitutional error, no reasonable factfinder would have found the applicant
        guilty of the underlying offense.

28 U.S.C. § 2244(b)(2).

        Here, Graham does not appear to acknowledge that he even filed the prior habeas petition

in this new habeas petition. As such, he does not attempt to explain how his petition could qualify

as a proper second or successive petition under 28 U.S.C. § 2244(b)(2). None of his claims appear

to involve a “new rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court, that was previously unavailable.” 28 U.S.C. § 2244(b)(2)(A). In addition, while

Graham challenges the sufficiency and weight of the evidence supporting his guilty verdict at trial,

he has not alleged that “the factual predicate for the claim could not have been discovered

previously through the exercise of due diligence,” 28 U.S.C. § 2244(b)(2), or even attempted to

identify any new evidence. While this court expresses no opinion about the merits of Graham’s

claims, see Hatches, 381 F. App’x at 137 (“[T]his inquiry as to the factual predicate of Hatches’

claims did not require—and the District Court did not express—any opinion on the merits of the

claims.”), the court finds that the interest of justice does not warrant transferring this matter to the

Third Circuit. Accordingly, the court dismisses this matter without prejudice.

                                         III.    CONCLUSION

        The instant petition is a second or successive habeas petition, and Graham has not obtained

authorization from the Third Circuit before filing it here. Because Graham has not received such

authorization, this court lacks subject-matter jurisdiction to consider the petition and will dismiss

it without prejudice. 3




3
  The court will also decline issuing a certificate of appealability because Graham has not made the requisite
“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

                                                      8
  Case 2:20-cv-04321-EGS Document 4 Filed 09/09/20 Page 9 of 9




The court will enter a separate order.

                                             BY THE COURT:



                                             /s/ Edward G. Smith
                                             EDWARD G. SMITH, J.




                                         9
